NO. 07-00-0356-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



APRIL 16, 2002



______________________________





PETROLEUM WHOLESALE, INC., APPELLANT



V.



SHABANA ENTERPRISES, INC. AND VARSHA HUSSAIN, APPELLEES





_________________________________



FROM THE 133RD DISTRICT COURT OF HARRIS COUNTY;



NO. 97-44520; HONORABLE LAMAR MCCORKLE, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

ON AGREED MOTION TO REINSTATE APPEALFOR ENTRY

OF SETTLEMENT AND JOINT MOTION TO DISMISS APPEAL



By opinion dated April 2, 2002, this Court dismissed this appeal pursuant to Rules 38.8(a)(1) and 42.3(a) and (c) of the Texas Rules of Appellate Procedure.  On April 15, 2002, the parties filed two motions, to wit: an agreed motion to reinstate this appeal for entry of settlement and a joint motion to dismiss this appeal pursuant to the settlement.  We withdraw our original opinion and judgment of April 2, 2002, and in lieu thereof, issue the following opinion granting the parties’ motion to reinstate the appeal for entry of a settlement and  joint motion to dismiss.

By their pending motions, the parties represent that they have reached a settlement in the underlying dispute and as an integral part of the settlement, the parties move jointly to dismiss this appeal.  Thus, we reinstate the appeal in order to enter an order of dismissal.  Having dismissed the appeal at the request of the parties, no motion for rehearing will be entertained and our mandate will issue forthwith.   

Accordingly, the appeal is hereby dismissed.

Don H. Reavis

    Justice



Do not publish.